—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Demarest, J.), rendered August 24, 1998, convicting him of murder in the second degree and assault in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant claims that he was prejudiced when, during cross-examination, a defense witness referred to the defendant’s status as a parolee. The defendant’s claim is unpreserved for appellate review since he failed to object to that testimony, and affirmatively waived any limiting instructions as a matter of strategy (see, People v Glover, 60 NY2d 783; People v Morales, 246 AD2d 396; People v Simmons, 204 AD2d 214).
Furthermore, the defendant’s contentions concerning comments made by the prosecutor during summation are without merit. The prosecutor’s comments stayed within the four corners of the evidence and were fair responses to the defense counsel’s summation (see, People v Williams, 142 AD2d 310; People v Robinson, 137 AD2d 564). Ritter, J. P., McGinity, H. Miller and Townes, JJ., concur.